DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawing lines are very faint and it is difficult to see all the moving of the clamp groups (300,500), force receiving member (321), linking member (322) and how it interacts with the clamp hooks (310,330,510,530), especially in Figures 3-5,8,9. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: on page 11, line 7, “233” should be changed to –213--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In view of the drawing issues discussed above in paragraph 3, the disclosure set forth on pages 11-13 and 15, especially regarding the interrelationship and functionality between the linking member and the four clamp hooks, is not clearly understood. For instance, it is unclear how the linking member (322) releases the limitation on hooks (510,530) at the opposite end of the housing and second shaft rod (271)? Similarly, it is unclear how the linking member (322) releases the limitation on first A clamping hook (310) and first B clamping hook (330).
Applicant is advised to clarify these structures in conjunction with clearer drawings.

Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
In particular, independent claims 1 and 2, as best understood, discloses structure and functionality which defines over the prior art of record. The claimed structure, as best understood, which sets forth the lockset as in claim 1,
A lockset, comprising: a housing, comprising a housing top surface, wherein the housing top surface comprises a lock body embedding opening, and a first A insertion hole and a second A insertion hole located in two opposite sides of the lock body embedding opening; a lock body, disposed in the housing and comprising a lock body top surface; a first A clamping hook, corresponding to the first A insertion hole, and capable of selectively rotating to open or close the first A insertion hole; and  a second A clamping hook, corresponding to the second A insertion hole, and capable of selectively rotating to open or close the second A insertion hole; wherein, when the lockset is in an unlocked state, the lock body top surface is capable of being pushed by an external force at a position adjacent to the first A insertion hole to generate a downward displacement, so that the first A clamping hook is rotated to enable the first A insertion hole to be open; and the lock body top surface is capable of being pushed by an external force at a position adjacent to the second A insertion hole to generate a downward displacement, so that the second A clamping hook is rotated to enable the second A insertion hole to be open; and as in claim 2,
A lockset, comprising: a housing, comprising: a housing top surface, comprising a lock body embedding opening and a first A insertion hole located between one side of the lock body embedding opening and one side edge of the housing top surface; and  a limiting wall, disposed in the housing and comprising a limiting hole; a lock body, disposed in the housing and comprising: a lock body shell, comprising a lock body top surface and a first side surface located at one end of the lock body shell, wherein the lock body top surface is exposed at the lock body embedding opening, and the first side surface comprises a first end hole and a first lug disposed beside the first end hole; a first lock cylinder, disposed in the lock body shell; and a first shaft rod, disposed in the lock body shell, one end of the first shaft rod corresponding to the limiting hole, wherein when the first shaft rod is in an unlocked state, the first shaft rod is capable of moving along the direction of a first axis, such that one end of the first shaft rod enters or is away from the limiting hole; and a first clamping hook group, disposed outside the first side surface of the lock body in the housing, and comprising: a first A clamping hook, corresponding to the first A insertion hole, and capable of selectively rotating to open or close the first A insertion hole; and a first driving device, abutting against the first lug and interfering with the movement of the first A clamping hook;  wherein when the first lock cylinder is in an unlocked state, the first shaft rod is capable of moving along the direction of the first axis, such that one end of the first shaft rod is away from the limiting hole, the lock body top surface is capable of being pushed by an external force at a position adjacent to the first side surface, such that the portion of the lock body shell adjacent to the first side surface generates a downward displacement, the first lug pushes to move the first driving device to release the limitation on the movement of the first A clamping hook, and the first A clamping hook is capable of rotating to open the first A insertion hole; and when the first lock cylinder is in a locked state, the movement of the first shaft rod is limited, one end of the first shaft rod enters the limiting hole from the first side surface, to limit the portion of the lock body shell adjacent to the first side surface from generating the downward displacement, the first driving device interferes with the movement of the first A clamping hook, and the rotation of the first A clamping hook is limited to close the first A insertion hole, is not found nor suggested in the prior art of record. 
Several closest cited prior art patents teach a push button on the lockset housing which may be slidable or depressible to release the zipper pull clamp hooks, but the prior art of record does not teach or suggest the lock body itself being depressable on a top surface thereof, along with the claimed lug, to engage a force receiving member and linking member as recited in the instant claims, to release the hooks.
Accordingly, claims 1-11 appear to define over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675